DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 recites the limitation of “said intermediate wave”, however this appears to have been intended to recite “said phase-shift-amplified intermediate wave”.
Claim 8 recites the limitation of “a second wave”, however there is insufficient antecedent basis for this limitation within the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 21, 23, 28-29, 33, 43 and 45 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2013/0027712 to Yuan et al.

In regards to claims 1-2, 21, 23, 28-29, 33, 43 and 45, Yuan discloses and shows in Figure 1, an interferometer system and method, comprising: 

a phase modulator (104) (applicant’s phase amplifier) for amplifying a phase shift of said reflected wave, to provide phase-shift-amplified intermediate wave (par. 76, 78, 103); 
a reference interferometer arm (applicant’s additional interferometer arm) for guiding an additional wave to combine with said intermediate wave, to provide an output wave (par. 76-77); and 
a detector (106) for detecting said output wave (par. 76-77); 
[claims 2 and 29] wherein said phase-shift-amplified intermediate wave and said additional wave have the same optical frequency (par. 2-7);  
[claims 21 and 43] further comprising a scanning stage (103) configured for varying an optical length of at least one of said arms (par. 76-77);  
[claim 23] wherein said arms are arranged as one of: Michelson interferometer arms (100), Mach-Zehnder interferometer arms, Sagnac interferometer arms, Fabry-Perot interferometer arms, and Fizeau interferometer arms (Figure 1);
[claim 33] further comprising generating an input wave to be coupled into said interferometer arms and providing said first wave and said additional wave by splitting said input wave (Figure 1) (par. 76-77);
  [claim 45] comprising converting said output wave to an output electrical signal by a wave detector and amplifying a phase shift of said output electrical signal (par. 76-77, 106).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 20, 30-32, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, in view of US Publication 2015/0015893 to Nakahira et al.

In regards to claims 3-5, 20, 30-32, 42 and 44, Yuan differs from the limitations in that it is silent to the system and method further comprising:
[claims 3 and 30] wherein said phase- shift-amplified intermediate wave and said additional wave have different optical frequencies;  [claims 4 and 31] comprising at least one amplitude controller configured to ensure that said intermediate wave and said additional wave 
However, Nakahira teaches and shows in Figures 3, 4a, 4b, 6a and 6b, an optical inspection system that determines amplitude and phase differences, which may be configured as a homodyne or heterodyne based system, and which utilizes a phase shifter (411) and amplitude suppressor (404) (par. 6, 78-79). Further, optical amplifiers and phase modulators are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Yuan to include the various well-known optical elements and configurations discussed above for the advantage of providing a desired optical imaging system configuration, with a reasonable expectation of success. 

Allowable Subject Matter
Claims 8 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886